707 S.E.2d 237 (2011)
Todd M. BODINE and Janet L. Paczkowski
v.
HARRIS VILLAGE PROPERTY OWNERS ASSOCIATION, INC.
No. 429P10.
Supreme Court of North Carolina.
April 7, 2011.
Douglas G. Eisele, Statesville, for Bodine, Todd M., et al.
Steven E. Black, Greensboro, for Harris Village Property Owners Association, Inc.

ORDER
Upon consideration of the petition filed on the 4th of October 2010 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."